     Case 2:15-cv-02448-TLN-KJN Document 205 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL GONZALEZ,                                  No. 2:15-cv-2448-TLN-KJN (PS)
12                      Plaintiff,                     ORDER
13          v.
14   KYLE THOMAS JONES., et al.
15                      Defendants.
16

17          The court is in receipt of plaintiff’s request for an extension of time to respond to

18   defendants’ amended motion for terminating sanctions. (ECF No. 204.) Finding good cause, the

19   extension of time is granted.

20          In this filing, plaintiff appears to reference issues discussed in his two motions for

21   reconsideration. (See ECF Nos. 197, 198.) These motions were originally set before the assigned

22   district judge, but plaintiff was informed that the motions were improperly noticed. (See ECF

23   No. 199.) The district judge informed plaintiff that in order to be heard on these motions, he was

24   to notice them before the undersigned. (See Id.) To date, plaintiff has failed to re-notice these

25   motions for any hearing. If plaintiff intends for the court to hear these motions, he must re-notice

26   them for a hearing pursuant to Local Rule 230(b). As the December 3, 2020 date is available, and

27   as the issues raised are related to defendants’ sanction motion, plaintiff shall use the December 3,

28   2020 date for the hearing. Plaintiff is cautioned that, under Local Rule 230(b), any motion must
                                                      1
     Case 2:15-cv-02448-TLN-KJN Document 205 Filed 09/23/20 Page 2 of 2

 1   be noticed “not less than twenty-eight days” after filing. Thus, plaintiff has until November 5,

 2   2020 to file his Rule 230(b) notices for his two renewed motions to alter or amend.

 3               Accordingly, IT IS ORDERED:

 4               1. For good cause, plaintiff’s motion for an extension of time to file his opposition (ECF

 5                  No. 204) is GRANTED;

 6               2. The hearing on defendants’ amended motion for terminating sanctions (ECF No. 202),

 7                  currently set for October 15, 2020, is RESCHEDULED for December 3, 2020 at 10:00

 8                  a.m. before the undersigned;

 9               3. Pursuant to Local Rule 230(c), plaintiff shall have until November 19, 2020 to file his

10                  opposition to defendants’ motion for terminating sanctions, and defendants may file a

11                  reply by November 26, 2020; and

12               4. If plaintiff intends for the court to hear his two renewed motions to alter or amend

13                  (ECF Nos. 197, 198), he shall—by November 5, 2020—refile his notice, motion,

14                  accompanying briefs, and any affidavits, selecting a hearing date of December 3, 2020

15                  at 10:00 a.m. before the undersigned.

16               5. No further extensions of time will be granted – absent exceptional, extraordinary good

17                  cause.

18   Dated: September 23, 2020

19

20
     gonz.2448
21

22

23

24

25

26
27

28
                                                          2
